        Case 2:10-cr-00418-GMN-PAL Document 84 Filed 09/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Craig Joseph White

 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:10-cr-00418-GMN-PAL

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   CRAIG JOSEPH WHITE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Craig Joseph White,
21   that the Revocation Hearing currently scheduled on September 30, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to conduct investigation in this case and
25   have discussions with her client.
26          2.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:10-cr-00418-GMN-PAL Document 84 Filed 09/23/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 22nd day of September, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7     /s/ Kathryn C. Newman                          /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 8   KATHRYN C. NEWMAN                              BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:10-cr-00418-GMN-PAL Document 84 Filed 09/23/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:10-cr-00418-GMN-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CRAIG JOSEPH WHITE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, September 30, 2020 at 1:00 p.m., be vacated and continued to November 18,
12   2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
13                     23 day of September, 2020.
            DATED this ___
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
